          Case 1:21-cv-02227-LJL Document 34 Filed 03/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW EASTERN FRESH PRODUCE CORP.                               Case No. 21-cv-2227
and EL SOL BRANDS INC.,
                                                              ORDER TO SHOW CAUSE
                               Plaintiffs,                    WHY A PRELIMINARY
                                                              INJUNCTION SHOULD NOT
               - against -                                    BE ISSUED UNDER
                                                              FED. R. CIV. P. 65(b)
PRODUCE DEPOT USA LLC, AVO DEPOT LLC,
GAETANO BALZANO a/k/a GUY BALZANO,                            TEMPORARY RESTRAINING
LUIS RUELAS, MICHAEL E. FELIX                                 ORDER
and HAROLD J. DISCHINO,

                               Defendants.


       Upon reading and filing the annexed declarations of Yee Wah Chan, President of plaintiff

New Eastern Fresh Produce Corp. (“NEF”) executed on March 12, 2021, and Luis J. Perez, Vice

President of Sales for plaintiff El Sol Brands Inc. (“El Sol”) executed on March 12, 2021, the and

the exhibits annexed thereto, the certification of counsel why notice should not be required

pursuant to Fed. R. Civ. P. 65(b), the memorandum of law in support, and upon all other papers

and proceedings heretofore had herein, DQGXSRQKHDULQJWKHSDUWLHVE\WHOHSKRQHFRQIHUHQFHRQ

0DUFKit is

       ORDERED, that the above-named Defendants show cause before this Court at Room

_____, United States District Court for the Southern District of New York, _________________

_________________________, New York, New York 10007 on March _____, 2021 at _____

o’clock __.m., or as soon thereafter as counsel may be heard, why an order should not be issued

pursuant to Rule 65 of the Federal Rules of Civil Procedure enjoining the Defendants, their

customers, agents, employees, officers, directors, subsidiaries, related entities, assigns, and

banking institutions, DUHHQMRLQHGXQWLO0DUFKduring the pendency of this action,

from alienating, dissipating, paying over or assigning any assets of Produce Depot USA LLC
                                                -1-
(“Produce Depot”), or its subsidiaries or
           Case 1:21-cv-02227-LJL Document 34 Filed 03/17/21 Page 2 of 3




related companies, except for payment to Plaintiffs, until further order of this Court or until

Defendants pay Plaintiffs the aggregate amount of $77,676.25 by bank check or wire transfer, at

which time this Order is dissolved; and it is further

        ORDERED, that, sufficient reason having been shown therefore, pending the hearing of

Plaintiffs’ application for a preliminary injunction, pursuant to Fed. R. Civ. P. 65, Defendants,

their customers, agents, employees, officers, directors, subsidiaries, related entities, assigns, and

banking institutions are temporarily enjoined and restrained from alienating, dissipating, paying

over or assigning any assets of the Produce Depot, or its subsidiaries or related companies, except

for payment to Plaintiffs, until further order of this Court or until Defendants pay Plaintiffs the

aggregate amount of $77,676.25 by bank check or wire transfer, at which time this Order is

dissolved; and it is further

        ORDERED that in the event Defendants fail to pay Plaintiffs the aggregate amount of

$77,676.25 by bank check or wire transfer within two (2) business days of service of this Order,

then Defendants shall file with this Court, with a copy to Plaintiffs’ counsel, an accounting which

identifies the assets and liabilities and accounts receivable reports of Produce Depot signed under

penalty of perjury; and that Defendants shall also supply to Plaintiffs’ attorney, within five (5) days

of the date of this Order, any and all documents in their possession, custody or control related to the

assets and liabilities of Produce Depot and its related and subsidiary companies, including, but not

limited to, the most recent balance sheets, profit/loss statements, accounts receivable reports,

accounts payable reports, accounts paid records and income tax returns and bank statements with

cancelled checks for the last 90 days; and it is further

        ORDERED that bond shall be waived in view of Defendants now holding $77,676.25

worth of Plaintiffs’ assets; and it is further



                                                  -2-
            Case 1:21-cv-02227-LJL Document 34 Filed 03/17/21 Page 3 of 3




          ORDERED that service of a copy of this order and the papers upon which it is based,

together with the summons and complaint, by Federal Express or other nationally recognized

overnight delivery service upon the Defendants that have not yet appeared in this action, on

                  19 2021, shall be deemed good and sufficient service thereof; and it is
or before March _____,

further

ORDERED that answering papers, if any shall be served by Defendants so as to be received

               by counsel for Plaintiffs at least 48 hours prior to the return date set forth herein.



            March 17, 2021
ISSUED: _________________

                                                         ________________________________
                                                         United States District Judge




                                                  -3-
